Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 15, 2019 (the “Sixth
Amendment”), among ON SEMICONDUCTOR CORPORATION, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors party hereto, DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as administrative agent (in such capacity, and together with
its successors and assigns in such capacity, the “Administrative Agent”), DBNY,
as collateral agent (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”) under the Credit Agreement
referred to below and Barclays Bank PLC as the incremental revolving lender (the
“Incremental Revolving Lender”) (with capitalized terms used, but not defined,
in this paragraph and the recitals below to be defined as provided in Section 1
below).

R E C I T A L S

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
lenders from time to time party thereto (the “Lenders”) and various other
parties have previously entered into that certain Credit Agreement, dated as of
April 15, 2016, as amended by that certain First Amendment to Credit Agreement,
dated as of September 30, 2016, that certain Second Amendment to Credit
Agreement, dated as of March 31, 2017, that certain Third Amendment to Credit
Agreement, dated as of November 30, 2017, that certain Fourth Amendment to
Credit Agreement, dated as of May 31, 2018 and that certain Fifth Amendment to
Credit Agreement, dated as of June 12, 2019 (as so amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);

WHEREAS, pursuant to Section 3.16(a) of the Credit Agreement, the Borrower may,
by written notice delivered to the Administrative Agent, request an increase to
the existing Revolving Commitments by requesting and obtaining Incremental
Revolving Commitments;

WHEREAS, the Borrower has requested that the Incremental Revolving Lender
provide Incremental Revolving Commitments to the Revolving Facility pursuant to
Section 2.4(a)(i) of the Credit Agreement in an aggregate principal amount of
$70,000,000 on the terms and subject to the conditions set forth herein;

WHEREAS, the Incremental Revolving Lender has indicated a willingness to provide
the Incremental Revolving Commitments on the terms and subject to the conditions
set forth herein; and

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms; Rules of Construction. Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement or, if not defined therein, the Credit Agreement as amended
hereby. The rules of construction specified in Section 1.2 of the Credit
Agreement shall apply to this Sixth Amendment, including the terms defined in
the preamble and recitals hereto.



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Credit Agreement.

(a) On the Sixth Amendment Effective Date (as defined below), the Incremental
Revolving Lender hereby agrees to provide the Incremental Revolving Commitment
set forth opposite its name on Schedule 1 attached hereto. Each such Incremental
Revolving Commitment provided pursuant to this Section 2(a) shall be added to
and become part of the existing Revolving Facility and shall be subject to all
of the terms and conditions set forth in the Credit Agreement with respect to
Revolving Commitments and Incremental Revolving Commitments under the Revolving
Facility, including, without limitation, Section 3 of the Credit Agreement. The
Borrower, the Administrative Agent and the Incremental Revolving Lender hereby
agree that this Sixth Amendment shall be deemed to constitute an “Increase
Revolving Joinder” in satisfaction of Section 3.16 of the Credit Agreement, and
the Administrative Agent and each Issuing Lender hereby consent to the joinder
of the Incremental Revolving Lender as a Revolving Lender under the Credit
Agreement.

(b) After giving effect to this Sixth Amendment on the Sixth Amendment Effective
Date, there shall be an automatic adjustment to the Revolving Credit Exposure of
each Revolving Lender in the aggregate principal amount the outstanding
Revolving Loans and the L/C Exposure (and the participation of the Revolving
Lenders therein) to reflect the new Revolving Credit Exposure of each Revolving
Lender in the aggregate principal amount of outstanding Revolving Loans and L/C
Exposure (and the participation of the Revolving Lenders therein) resulting from
the Incremental Revolving Commitment.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Sixth Amendment, the Borrower hereby represents and warrants to
each other party hereto that, as of the Sixth Amendment Effective Date (as
defined below): (i) the Sixth Amendment has been duly authorized, executed and
delivered by it and each of this Sixth Amendment and the Credit Agreement (as
amended hereby on the Sixth Amendment Effective Date) constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); (ii) after giving
effect to this Sixth Amendment and the transactions contemplated by this Sixth
Amendment, no Default or Event of Default has occurred and is continuing; and
(iii) the execution, delivery and performance of this Sixth Amendment and the
performance of the Credit Agreement (as amended hereby on the Sixth Amendment
Effective Date) shall not (a) violate its Organizational Documents or the Loan
Documents, (b) violate any Requirement of Law, Governmental Authorization or any
Contractual Obligation of the Borrower or any Restricted Subsidiary (including,
without limitation, the Convertible Notes Indentures and, in each case any
Permitted Refinancings thereof) and (c) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to its Organizational Documents, any Requirement of Law or any
such Contractual Obligation (including, without limitation, the Convertible
Notes Indentures and, in each case, any Permitted Refinancings thereof) (other
than the Liens created by the Security Documents and the Liens permitted by
Section 8.3 of the Credit Agreement), except for any violation set forth in
clauses (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. Conditions of Effectiveness of this Sixth Amendment.

(a) This Sixth Amendment shall become effective as of the first date (the “Sixth
Amendment Effective Date”) when each of the conditions set forth in this
Section 4(a) shall have been satisfied (which, in the case of clause (ii) below,
may be substantially concurrent with the satisfaction of the condition specified
in clause (i) below):

(i) The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Borrower, each of
the other Loan Parties, the Incremental Revolving Lender, each Issuing Lender
and the Administrative Agent and the Collateral Agent.

(ii) The Borrower shall have paid all costs, fees and other amounts due and
payable to the Agents and the Lenders, including, to the extent invoiced,
reimbursement or payment of reasonable and documented out-of-pocket expenses in
connection with this Sixth Amendment and any other reasonable and documented
out-of-pocket expenses of the Agents, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent, in each case as required to be paid or reimbursed pursuant to the Credit
Agreement.

(iii) On the Sixth Amendment Effective Date and after giving effect to this
Sixth Amendment, (A) no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings to be made on the Sixth Amendment
Effective Date and (B) each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the Sixth Amendment Effective Date (except to
(I) the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date and (II) representations and warranties qualified by materiality
shall be true and correct in all respects).

(iv) The Administrative Agent shall have received from the Borrower a
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with (A) the requirements of the immediately preceding clause
(iii) and (B) as to compliance with the requirements of Section 11.1 of the
Credit Agreement and compliance with Section 3.16 of the Credit Agreement
relating to Incremental Revolving Commitments.

(v) The Administrative Agent shall have received a legal opinion, dated the
Sixth Amendment Effective Date, of Morrison & Foerster LLP, counsel to the
Borrower and its Subsidiaries, reasonably acceptable to the Administrative
Agent.

(vi) The Administrative Agent shall have received (x) a solvency certificate
substantially in the form of Exhibit I-2 to the Credit Agreement, executed as of
the Sixth Amendment Effective Date by the chief financial officer of the
Borrower and (y) a certificate of each Loan Party, dated as of the Sixth
Amendment Effective Date, substantially in the form of Exhibit F-2 to the Credit
Agreement, with appropriate insertions and attachments including the certificate
of incorporation of each Loan Party

 

-3-



--------------------------------------------------------------------------------

certified by the relevant authority of the jurisdiction of organization of such
Loan Party (or a certification from the applicable Loan Party that there has
been no change to such organizational documents since June 12, 2019), good
standings from the applicable secretary of state of organization of each Loan
Party, a certificate of resolutions or other action, incumbency certificates of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Sixth Amendment and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Sixth Amendment Effective Date.

SECTION 5. Effect of Sixth Amendment. (a) Except as expressly set forth in this
Sixth Amendment or in the Credit Agreement, this Sixth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents (including all
Incremental Revolving Commitments), in each case, as amended by this Sixth
Amendment. Nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) On and after the Sixth Amendment Effective Date, each reference in (i) the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as modified by this
Sixth Amendment. This Sixth Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

(c) This Sixth Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof.

(d) This Sixth Amendment may not be amended, modified or waived except in
accordance with Section 11.1 of the Credit Agreement.

SECTION 6. Costs and Expenses. The Borrower hereby agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Sixth Amendment, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent, in each case, as required to be reimbursed pursuant to the Credit
Agreement.

 

-4-



--------------------------------------------------------------------------------

SECTION 7. Post-Closing Obligations. Within ninety (90) days after the Sixth
Amendment Effective Date, unless extended in writing by the Administrative Agent
in its reasonable discretion, the Borrower shall deliver or shall cause the
applicable Loan Party to deliver, to the Administrative Agent, the following:

(a) an executed amendment to each existing Mortgage (a “Mortgage Amendment” and
the existing Mortgage, as amended by such Mortgage Amendment, a “Mortgage”), in
form and substance reasonably acceptable to the Administrative Agent, together
with evidence of completion (or satisfactory arrangements for the completion) of
all recordings and filings of each Mortgage Amendment as may be necessary to
protect and preserve the Lien of the Mortgage;

(b) with respect to each Mortgage, a date down and modification endorsement (or
to the extent a date down and modification endorsement is not available, a new
title insurance policy) to the existing lender’s title insurance policy insuring
such Mortgage, which shall be in form and substance reasonably satisfactory to
the Administrative Agent and insures that the Mortgage is a valid and
enforceable first priority lien on the Mortgaged Property, free and clear of all
Liens other than Liens permitted under Section 8.3 of the Credit Agreement; and

(c) an opinion addressed to the Administrative Agent and the Secured Parties, in
form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located
which shall include, without limitation, the enforceability of the Mortgage.

SECTION 8. Reaffirmation. By executing and delivering a counterpart hereof,
(i) the Borrower and the Subsidiary Guarantors party hereto hereby agree that
all Loans incurred by the Borrower and the Incremental Revolving Commitments
shall be guaranteed pursuant to the Guarantee and Collateral Agreement in
accordance with the terms and provisions thereof and shall be secured pursuant
to the Security Documents in accordance with the terms and provisions thereof
and (ii) each of the Borrower and the Subsidiary Guarantors party hereto hereby
(A) agrees that, notwithstanding the effectiveness of this Sixth Amendment,
after giving effect to this Sixth Amendment, the Security Documents continue to
be in full force and effect, (B) agrees that all of the Liens and security
interests created and arising under each Security Document remain in full force
and effect on a continuous basis, and the perfected status and priority of each
such Lien and security interest continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and under its guarantees in the Loan Documents, in each case, to the
extent provided in, and subject to the limitations and qualifications set forth
in, such Loan Documents (as amended by this Sixth Amendment) and (C) affirms and
confirms all of its obligations, liabilities and indebtedness under the Credit
Agreement and each other Loan Document (including the Incremental Revolving
Commitments), in each case after giving effect to this Sixth Amendment,
including its guarantee of the Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Security Documents
to secure such Obligations, all as provided in the Security Documents, and
acknowledges and agrees that such obligations, liabilities, guarantee, pledge
and grant continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents, in each
case, to the extent provided in, and subject to the limitations and
qualifications set forth in, such Loan Documents (as amended by this Sixth
Amendment).

 

-5-



--------------------------------------------------------------------------------

SECTION 9. GOVERNING LAW. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This Sixth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission (including in “.pdf” or “.tif” format) of an
executed counterpart of a signature page to this Sixth Amendment shall be
effective as delivery of an original executed counterpart of this Sixth
Amendment.

SECTION 11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Sixth Amendment.

SECTION 12. Severability. Section 11.9 of the Credit Agreement is hereby
incorporated by reference into this Sixth Amendment and shall apply to this
Sixth Amendment, mutatis mutandis.

[Remainder of page intentionally blank.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

 

ON SEMICONDUCTOR CORPORATION,
as Borrower By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC, a Delaware limited liability company By:  

/s/ Keith D. Jackson

Name:   Keith D. Jackson Title:   President and Chief Financial Officer APTINA,
LLC, a Delaware limited liability company By:  

/s/ Keith D Jackson

Name:   Keith D. Jackson Title:   President

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

FAIRCHILD SEMICONDUCTOR CORPORATION,

a Delaware corporation

By:  

/s/ B. Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

 

Signature Page to ON Semi Sixth Amendment (2019)



--------------------------------------------------------------------------------

FAIRCHILD SEMICONDUCTOR CORPORATION OF CALIFORNIA,

a Delaware corporation

By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

GIANT HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

SILICON PATENT HOLDINGS,

a California corporation

By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

GIANT SEMICONDUCTOR CORPORATION,

a North Carolina corporation

By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

MICRO-OHM CORPORATION,

a North Carolina corporation

By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

 

Signature Page to ON Semi Sixth Amendment (2019)



--------------------------------------------------------------------------------

FAIRCHILD ENERGY, LLC,

a Maine corporation

By:  

/s/ Bernard Gutmann

Name:   Bernard Gutmann Title:   Chief Financial Officer

 

 

Signature Page to ON Semi Sixth Amendment (2019)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
Issuing Lender By:  

/s/ Yumi Okabe

Name:   Yumi Okabe Title:   Vice President By:  

/s/ Michael Strobel

Name:   Michael Strobel Title:   Vice President

 

 

Signature Page to ON Semi Sixth Amendment (2019)



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

BARCLAYS BANK PLC,

as the Incremental Revolving Lender

 

By:  

/s/ Martin Corrigan

Name:   Martin Corrigan Title:   Vice President

 

 

Signature Page to ON Semi Sixth Amendment (2019)



--------------------------------------------------------------------------------

SCHEDULE 1

 

Incremental Revolving Lender

   Incremental Revolving
Commitment  

Barclays Bank PLC

   $ 70,000,000.00  

TOTAL

   $ 70,000,000.00  